Exhibit 10.1

 

NetScout Systems, Inc.

 

INCENTIVE STOCK OPTION AGREEMENT—INCORPORATED TERMS AND CONDITIONS

 

1. Grant Under Plan. This option is granted pursuant to and is governed by the
Company’s 1999 Stock Option and Incentive Plan (the “Plan”) and, unless the
context otherwise requires, terms used herein shall have the same meaning as in
the Plan.

 

2. Grant as Incentive Stock Option. This option is intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended, and the regulations thereunder (the “Code”).

 

3. Vesting of Option if Employment Continues. If the employee whose signature
appears on the cover page hereof (the “Employee”) has remained continuously
employed by the Company through the dates listed on the vesting schedule set
forth on the cover page hereof, the Employee may exercise this option for the
number of shares of Common Stock indicated on the cover page hereof. If an
installment of this option becomes exercisable for a fraction of a share at any
time during the dates listed on the vesting schedule on the cover page hereof
(including as a result of adjustment provisions contained in the Plan), such
installment shall be deemed exercisable only with respect to whole shares,
rounded down. The option for any fractional shares aggregated throughout the
vesting period (to the extent they result in a whole number of shares) shall
become exercisable when the last installment of the option vests. To the extent
aggregated fractional shares result in fractional shares, such shares shall be
cashed out at fair market value. Notwithstanding the foregoing, the Board may,
in its discretion, accelerate the date that any installment of this option
becomes exercisable. The foregoing rights are cumulative and (subject to
Sections 4 or 5 hereof if the Employee ceases to be employed by the Company) may
be exercised only before the date which is ten years from the date of this
option grant.

 

4. Termination of Employment.

 

(a) Termination Other Than for Cause. If the Employee ceases to be employed by
the Company, other than by reason of death or disability as defined in Section 5
or termination for Cause as defined in Section 4(c), no further installments of
this option shall become exercisable, and this option shall expire (may no
longer be exercised) after the passage of three months from the Employee’s last
day of employment, but in no event later than the scheduled expiration date. For
purposes hereof, employment shall not be considered as having terminated during
any leave of absence if such leave of absence has been approved in writing by
the Company and if such written approval contractually obligates the Company to
continue the employment of the Employee after the approved period of absence; in
the event of such an approved leave of absence, vesting of this option shall be
suspended (and the period of the leave of absence shall be added to all vesting
dates) unless otherwise provided in the Company’s written approval of the leave
of absence. For purposes hereof, employment shall include a consulting
arrangement between the Employee and the Company that immediately



--------------------------------------------------------------------------------

follows termination of employment, but only if so stated in a written consulting
agreement executed by the Company that specifically refers to this option. This
option shall not be affected by any change of employment within or among the
Company and its Subsidiaries so long as the Employee continuously remains an
employee of the Company or any Subsidiary.

 

(b) Termination for Cause. If the employment of the Employee is terminated for
Cause (as defined in Section 4(c)), this option shall expire (that is, may no
longer be exercised) upon the Employee’s receipt of written notice of such
termination and shall thereafter not be exercisable to any extent whatsoever.

 

(c) Definition of Cause. “Cause” shall mean conduct involving one or more of the
following: (i) disloyalty, gross negligence, willful misconduct, dishonesty,
fraud or breach of fiduciary duty to the Company; (ii) deliberate disregard of
the rules or policies of the Company, or breach of an employment or other
agreement with the Company, which results in direct or indirect loss, damage or
injury to the Company; (iii) the unauthorized disclosure of any trade secret or
confidential information of the Company; or (iv) the commission of an act which
constitutes unfair competition with the Company or which induces any customer or
supplier to breach a contract with the Company.

 

5. Death; Disability.

 

(a) Death. If the Employee dies while in the employ of the Company, this option
may be exercised, to the extent otherwise exercisable on the date of his or her
death, by the Employee’s estate, personal representative or beneficiary to whom
this option has been transferred pursuant to Section 10, only at any time within
12 months after the date of death, but not later than the scheduled expiration
date.

 

(b) Disability. If the Employee ceases to be employed by the Company by reason
of his or her disability, this option may be exercised, to the extent otherwise
exercisable on the date of cessation of employment, only at any time within 12
months after such cessation of employment, but not later than the scheduled
expiration date. For purposes hereof, “disability” means “permanent and total
disability” as defined in Section 22(e)(3) of the Code.

 

6. Partial Exercise. This option may be exercised in part at any time and from
time to time within the above limits, except that this option may not be
exercised for a fraction of a share.

 

7. Payment of Exercise Price.

 

(a) Payment Options. The exercise price shall be paid by one or any combination
of the following forms of payment:

 

  (i) by check payable to the order of the Company; or



--------------------------------------------------------------------------------

  (ii) delivery of an irrevocable and unconditional undertaking, satisfactory in
form and substance to the Company, by a creditworthy broker to deliver promptly
to the Company sufficient funds to pay the exercise price, or delivery by the
Employee to the Company of a copy of irrevocable and unconditional instructions,
satisfactory in form and substance to the Company, to a creditworthy broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price; or

 

  (iii) subject to Section 7(b) below, if the Common Stock is then traded on a
national securities exchange or on the Nasdaq National Market (or successor
trading system), by delivery of shares of Common Stock having a fair market
value equal as of the date of exercise to the option price.

 

In the case of (iii) above, fair market value as of the date of exercise shall
be determined as of the last business day for which such prices or quotes are
available prior to the date of exercise and shall mean (i) the last reported
sale price (on that date) of the Common Stock on the principal national
securities exchange on which the Common Stock is traded, if the Common Stock is
then traded on a national securities exchange; or (ii) the last reported sale
price (on that date) of the Common Stock on the Nasdaq National Market (or
successor trading system), if the Common Stock is not then traded on a national
securities exchange.

 

(b) Limitations on Payment by Delivery of Common Stock. If Section 7(a)(iii) is
applicable, and if the Employee delivers Common Stock held by the Employee (“Old
Stock”) to the Company in full or partial payment of the exercise price and the
Old Stock so delivered is subject to restrictions or limitations imposed by
agreement between the Employee and the Company, an equivalent number of shares
subject to this option (“Option Shares”) shall be subject to all restrictions
and limitations applicable to the Old Stock to the extent that the Employee paid
for the Option Shares by delivery of Old Stock, in addition to any restrictions
or limitations imposed by this Agreement. Notwithstanding the foregoing, the
Employee may not pay any part of the exercise price hereof by transferring
Common Stock to the Company unless such Common Stock has been owned by the
Employee free of any substantial risk of forfeiture for at least six months.

 

8. Securities Laws Restrictions on Resale. Until registered under the Securities
Act of 1933, as amended, or any successor statute (the “Securities Act”), the
Option Shares will be of an illiquid nature and will be deemed to be “restricted
securities” for purposes of the Securities Act. Accordingly, such shares must be
sold in compliance with the registration requirements of the Securities Act or
an exemption therefrom. Unless the Option Shares have been registered under the
Securities Act, each certificate evidencing any of the Option Shares shall bear
a legend substantially as follows:

 

“The shares represented by this certificate are subject to restrictions on
transfer and may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with and subject to all the terms and
conditions of a certain Incentive Stock Option Agreement, a copy of which the
Company will furnish to the holder of this certificate upon request and without
charge.”



--------------------------------------------------------------------------------

9. Method of Exercising Option. Subject to the terms and conditions of this
Agreement, this option may be exercised by written notice to the Company at its
principal executive office, or to such transfer agent as the Company shall
designate. Such notice shall state the election to exercise this option and the
number of Option Shares for which it is being exercised and shall be signed by
the person or persons so exercising this option. Such notice shall be
accompanied by payment of the full purchase price of such shares, and the
Company shall deliver a certificate or certificates representing such shares as
soon as practicable after the notice shall be received. Such certificate or
certificates shall be registered in the name of the person or persons so
exercising this option (or, if this option shall be exercised by the Employee
and if the Employee shall so request in the notice exercising this option, shall
be registered in the name of the Employee and another person jointly, with right
of survivorship). In the event this option shall be exercised, pursuant to
Section 5 hereof, by any person or persons other than the Employee, such notice
shall be accompanied by appropriate proof of the right of such person or persons
to exercise this option.

 

10. Option Not Transferable. This option is not transferable or assignable
except by will or by the laws of descent and distribution. During the Employee’s
lifetime only the Employee can exercise this option.

 

11. No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Employee to exercise it.

 

12. No Obligation to Continue Employment. Neither the Plan, this Agreement, nor
the grant of this option imposes any obligation on the Company to continue the
Employee in employment.

 

13. Adjustments. Except as is expressly provided in the Plan with respect to
certain changes in the capitalization of the Company, no adjustment shall be
made for dividends or similar rights for which the record date is prior to such
date of exercise.

 

14. Withholding Taxes. If the Company in its discretion determines that it is
obligated to withhold any tax in connection with the exercise of this option, or
in connection with the transfer of, or the lapse of restrictions on, any Common
Stock or other property acquired pursuant to this option, the Employee hereby
agrees that the Company may withhold from the Employee’s wages or other
remuneration the appropriate amount of tax. At the discretion of the Company,
the amount required to be withheld may be withheld in cash from such wages or
other remuneration or in kind from the Common Stock or other property otherwise
deliverable to the Employee on exercise of this option. The Employee further
agrees that, if the Company does not withhold an amount from the Employee’s
wages or other remuneration sufficient to satisfy the withholding obligation of
the Company, the Employee will make reimbursement on demand, in cash, for the
amount underwithheld.



--------------------------------------------------------------------------------

15. Restrictions on Transfer; Company’s Right of First Refusal.

 

(a) Exercise of Right. Option Shares may not be transferred without the
Company’s written consent except by will, by the laws of descent and
distribution or in accordance with the further provisions of this Section 15. If
the Employee desires to transfer all or any part of the Option Shares to any
person other than the Company (an “Offeror”), the Employee shall: (i) obtain in
writing an irrevocable and unconditional bona fide offer (the “Offer”) for the
purchase thereof from the Offeror; and (ii) give written notice (the “Option
Notice”) to the Company setting forth the Employee’s desire to transfer such
shares, which Option Notice shall be accompanied by a photocopy of the Offer and
shall set forth at least the name and address of the Offeror and the price and
terms of the Offer. Upon receipt of the Option Notice, the Company shall have an
assignable option to purchase any or all of such Option Shares (the “Company
Option Shares”) specified in the Option Notice, such option to be exercisable by
giving, within 15 days after receipt of the Option Notice, a written
counter-notice to the Employee. If the Company elects to purchase any or all of
such Company Option Shares, it shall be obligated to purchase, and the Employee
shall be obligated to sell to the Company, such Company Option Shares at the
price and terms indicated in the Offer within 30 days from the date of delivery
by the Company of such counter-notice.

 

(b) Sale of Option Shares to Offeror. The Employee may, for 60 days after the
expiration of the 30-day option period as set forth in Section 15(a), sell to
the Offeror, pursuant to the terms of the Offer, any or all of such Company
Option Shares not purchased or agreed to be purchased by the Company or its
assignee; provided, however, that the Employee shall not sell such Option Shares
to such Offeror if such Offeror is a competitor of the Company and the Company
gives written notice to the Employee, within 30 days of its receipt of the
Option Notice, stating that the Employee shall not sell his or her Option Shares
to such Offeror; and provided, further, that prior to the sale of such Option
Shares to an Offeror, such Offeror shall execute an agreement with the Company
pursuant to which such Offeror agrees to be subject to the restrictions set
forth in this Section 15. If any or all of such Option Shares are not sold
pursuant to an Offer within the time permitted above, the unsold Option Shares
shall remain subject to the terms of this Section 15.

 

(c) Failure to Deliver Option Shares. If the Employee fails or refuses to
deliver on a timely basis duly endorsed certificates representing Company Option
Shares to be sold to the Company or its assignee pursuant to this Section 15,
the Company shall have the right to deposit the purchase price for such Company
Option Shares in a special account with any bank or trust company, giving notice
of such deposit to the Employee, whereupon such Company Option Shares shall be
deemed to have been purchased by the Company. All such monies shall be held by
the bank or trust company for the benefit of the Employee. All monies deposited
with the bank or trust company but remaining



--------------------------------------------------------------------------------

unclaimed for two years after the date of deposit shall be repaid by the bank or
trust company to the Company on demand, and the Employee shall thereafter look
only to the Company for payment.

 

(d) Expiration of Company’s Right of First Refusal and Transfer Restrictions.
The first refusal rights of the Company and the transfer restrictions set forth
in this Section 15 shall expire as to Option Shares on the earliest to occur of
(i) the tenth anniversary of the date of this Agreement, (ii) immediately prior
to the closing of a public offering of Common Stock by the Company pursuant to
an effective registration statement filed under the Securities Act, or (iii) the
occurrence of an Acquisition.

 

16. Early Disposition. The Employee agrees to notify the Company in writing
immediately after the Employee transfers any Option Shares, if such transfer
occurs on or before the later of (a) the date that is two years after the date
of this Agreement or (b) the date that is one year after the date on which the
Employee acquired such Option Shares. The Employee also agrees to provide the
Company with any information concerning any such transfer required by the
Company for tax purposes.

 

17. Lock-up Agreement. The Employee agrees that in the event that the Company
effects an initial underwritten public offering of Common Stock registered under
the Securities Act, the Option Shares may not be sold, offered for sale or
otherwise disposed of, directly or indirectly, without the prior written consent
of the managing underwriter(s) of the offering, for such period of time after
the execution of an underwriting agreement in connection with such offering that
all of the Company’s then directors and executive officers agree to be similarly
bound.

 

18. Arbitration. Any dispute, controversy, or claim arising out of, in
connection with, or relating to the performance of this Agreement or its
termination shall be settled by arbitration in Massachusetts, pursuant to the
rules then obtaining of the American Arbitration Association. Any award shall be
final, binding and conclusive upon the parties and a judgment rendered thereon
may be entered in any court having jurisdiction thereof.

 

19. Provision of Documentation to Employee. By signing this Agreement the
Employee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.

 

20. Miscellaneous.

 

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Employee, to the address set forth below or at the address
shown on the records of the Company, and if to the Company, to the Company’s
principal executive offices, attention of the Corporate Secretary.

 

(b) Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all



--------------------------------------------------------------------------------

proposals, written or oral, and all other communications between the parties
relating to the subject matter of this Agreement. This Agreement may be
modified, amended or rescinded only by a written agreement executed by both
parties.

 

(c) Issuances of Securities; Changes in Capital Structure. Except as expressly
provided herein or in the Plan, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares subject to this option. No adjustments need be made
for dividends paid in cash or in property other than securities of the Company.
If there shall be any change in the Common Stock of the Company through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination or exchange of shares, spin-off, split-up or other similar change in
capitalization or event, the restrictions contained in this Agreement shall
apply with equal force to additional and/or substitute securities, if any,
received by the Employee in exchange for, or by virtue of his or her ownership
of, Option Shares, except as otherwise determined by the Board.

 

(d) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 10 hereof.

 

(f) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the Delaware, without giving effect to the
principles of the conflicts of laws thereof.